Although I concur in the judgment of the court, I would apply a subjective standard in determining whether reasonable minds could reach different conclusions as to whether Hutton was unable to obtain financing "suitable to him."
I find Judge Wolff's analysis of this issue to be excellent, but I would reach a different conclusion. There are many variables to consider in determining whether financing is "suitable." Besides the duration of the loan and the interest rate, there are (i) the scope and extent of the definitions of acts of default; (ii) the consequences of acts of default, which can range from modest to punitive; and (iii) the extent of personal collateral required for the loan. In my view, the many and diverse implications of the terms of possible financing packages makes this case similar to Mattei v. Hopper (1958),51 Cal. 2d 119, 330 P.2d 625, in which it was held to be impractical to apply an objective test for a contracting party's satisfaction.
Although I would employ a subjective test, I nevertheless agree that reasonable minds could reach different conclusions whether "suitable" financing was available to Hutton. There was some evidence that Hutton had refused MPI's help in seeking possible sources of financing, and there was some evidence, albeit controverted, that Hutton's father-in-law was a possible source of financing. In my view, reasonable minds could have reached different conclusions whether Hutton acted in good faith in declaring that no suitable financing was available to him. Therefore, I join in the judgment of this court reversing the summary judgment rendered in Hutton's favor, and remanding this cause to the trial court for further proceedings. *Page 189